Citation Nr: 1206641	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  02-13 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependent's Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J. J.

ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In December 2002, the appellant testified during a hearing before a Veterans Law Judge (VLJ) at her local RO.  A transcript of the hearing is of record.

In February 2004, the Board requested an opinion of a medical specialist from the Veterans Health Administration (VHA).  While the claims file was at the RO, it was misplaced.  In January 2008, the Board remanded the appeal with instructions to reconstruct the Veteran's claims file.  In June 2010, the Board remanded the appeal for additional attempts at reconstructing the Veteran's claims file.  Fortunately, the RO subsequently located the missing claims file and returned the appeal to the Board for further appellate consideration.

In March 2011, the Board requested another medical opinion from the VHA.  The requested opinion was received in May 2011.  In September 2011, the Board informed the appellant that it had requested a specialist's opinion in conjunction with the adjudication of her appeal, provided her a copy of that opinion, and indicated that she was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  No further evidence or argument was received within those 60 days.  

Finally, during the pendency of this appeal, the VLJ that conducted the December 2002 hearing retired from the Board.  In February 2012, the appellant was afforded the opportunity to have an additional hearing pursuant to 38 C.F.R. § 19.3(b).  In a response received that same month, the appellant declined an additional hearing.  Accordingly, the Board will proceed with the consideration of her case.  


FINDINGS OF FACT

1.  The Veteran died in November 2001.

2.  At the time of his death, he had no service-connected disabilities.

3.  A November 2001 death certificate lists congestive heart failure as the immediate cause of the Veteran's death and end-stage renal disease as the underlying cause of death.

4.  Medical evidence establishes that the Veteran's elevated blood pressure readings in service represented the initial manifestations of essential hypertension, which led to congestive heart and end-stage renal disease (i.e. his causes of death).

5.  The appellant is the Veteran's surviving spouse and the evidence shows that the Veteran's hypertension, which had its onset in service, caused the Veteran's death.  


CONCLUSIONS OF LAW

1.  A disability that was incurred as a result of service contributed substantially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2011).

2.  The criteria for DEA under Chapter 35, Title 38, United States Code are met.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is granting in full the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary. 

II. Cause of Death

In this case, the appellant seeks to establish service connection for the cause of the Veteran's death.  She contends that the Veteran had high blood pressure in service that led to his numerous illnesses, including kidney disease, which was one of the causes of his death.  See Hearing Transcript at 3.  

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312.  

Service connection may be established for the cause of a Veterans death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.   

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2010); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Service connection for certain chronic diseases, including hypertension, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Veteran's death certificate reveals that the immediate cause of death was congestive heart failure.  The underlying cause of death was end-stage renal disease.  

Service treatment records show no complaints or treatment for a heart or kidney disorder during military service.  The records do however; reflect several elevated blood pressure readings.    

The earliest post-service medical evidence of record is dated in 1999 and shows severe cardiovascular and renal disease.  In April 1999, the Veteran was admitted to a private facility with acute congestive heart failure, hypertensive cardiovascular disease, uncontrolled hypertension and morbid obesity.  In April 2001, he was hospitalized due to an acute hypertensive crisis.  An echocardiogram revealed marked concentric left ventricular hypertrophy.  The discharge diagnosis included severe accelerated essential hypertension.  In July 2001, he was admitted to a private facility for severe uncontrolled high blood pressure.  Severe azotemia with hypercreatinemia was present and acute renal failure of obstructive etiology was diagnosed.  Hemodialysis was initiated.  He was admitted to a private facility in September 2001 with acute congestive heart failure and blood pressure of 210/140.  Renal function was essentially normal.  Within two to three days, he developed congestive heart failure that resulted in anoxic encephalopathy and multi-organ failure.  He was transferred to a VA hospital, where he died.  

At the time of his death, the Veteran was not service-connected for any disabilities, to include congestive heart failure or end-stage renal disease.  

In March 2011, the Board sought an opinion of a VHA medical specialist with respect to the issue of whether there was a link between the Veteran's congestive heart failure and/or end-stage renal disease and his military service.  In a response received in May 2011, the VHA specialist noted that the Veteran had several blood pressure readings during military service that were clearly borderline and elevated.  Further, these clearly elevated blood pressure readings were taken at visits that were not associated with high pain or anxiety levels and at a time when the Veteran was a muscular, fit, twenty-two to twenty-six year old man.  In addition, the Veteran had no serial follow-ups for his abnormal blood pressure readings.  The VHA specialist indicated that he could not find any medical records between 1985 and 1999.  He noted, however, that the medical records dated in April 1999 showed the Veteran had acute congestive heart failure, concentric left ventricular hypertrophy, left atrial enlargement and hypertensive cardiovascular disease.  In April 2001, he was hospitalized for malignant hypertension with concentric left ventricular hypertrophy.  He was admitted to the hospital again in July 2001 due to uncontrollable hypertension and renal failure and was started on dialysis.  His blood pressure was 210/140 at that time.  Shortly, thereafter, he developed congestive heart failure resulting in anoxic encephalopathy and multi-organ failure.  

Based on the above findings, the VHA specialist concluded that it was as least as likely as not that the elevated blood pressure readings recorded during service represented the initial manifestations of essential hypertension, which culminated in chronic hypertension and led to the accelerated malignant hypertension and multi-organ failure, severe hypertensive cardiovascular disease, congestive heart, and renal failure.  The VHA specialist stated that the basis of his opinion included the pathology of hypertension and essential hypertension.  He explained that hypertension in African-Americans has a much higher frequency, a tendency to be harder to control, and more frequently results in malignant hypertension and cardiovascular or renal complications.  He explained that the fact that the Veteran had elevated blood pressure on several occasions during his service when he was in his late teens and early twenties and not in a pain situation gives credence to the fact that his hypertensive risk situation had already been cast at that time.  The Veteran's blood pressure was either lost to follow-up or he was unaware of the silent killer until 1999 when he presented with multiple complications of hypertension, including full-blown hypertensive cardiovascular disease.  The VHA specialist also noted that there is no information suggesting that the Veteran had some other disease or intercurrent illness leading to his congestive heart failure and therefore, there can be no other conclusion other than that in the 15 years time or less his hypertension progressed to malignant hypertension and multi-organ system failure.  

The Board finds the VHA specialist's opinion is competent and highly probative as the question of causal nexus in this case as it was based on his medical experience and expertise as a board-certified internist, his review of medical literature, his knowledge of the Veteran's service and post-service medical history and included a clear and well-reasoned rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no other medical opinion to the contrary.  

In light of the above, the Board finds that the evidence supports a finding that the Veteran's hypertension, which was a disability of service origin, was related to the elevated blood pressure readings during service.  Further, the medical evidence shows a causal link between the Veteran's service-connected essential hypertension and his death from congestive heart failure and end-stage renal disease.  Therefore, entitlement to service connection for the cause of the Veteran's death is established.  

III. DEA

Basic eligibility for Chapter 35 educational assistance benefits is established if the Veteran dies from a service-connected disability.  38 U.S.C.A. § 3501 (West 1991) 38 C.F.R. § 21.3021(a)(1) (2011).  In light of the determination above establishing service connection for the cause of the veteran's death, basic eligibility for Dependents' Educational Assistance under Chapter 35, Title 38, United States Code is established. 


ORDER

Service connection for the cause of the Veteran's death is granted.

Entitlement to eligibility for Survivors' and Dependents' Educational Assistance under Chapter 35, Title 38, United States Code is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


